DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-5 for the Remarks, filed on 12/30/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al. US 2017/0131513.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2018/0024310 in view of Lin et al. US 2017/0131513.
Regarding claim 1, Ma teaches a lens barrel (Fig. 2 and para [0012]: 3), comprising 
a front end portion ( see annotated figure below) that comprises an outer surface facing toward an object side and 
an inner surface facing toward an image side, the inner surface comprising 
an inner side conical surface, the inner side conical surface being connected with the outer surface and comprising 
an inner edge near the optical axis, and an outer edge away from the optical axis, the outer edge being closer to the image side than the inner edge, and the inner edge forming a clear hole (see annotated figure below).
[AltContent: textbox (Front end portion)][AltContent: textbox (Outer surface)]
[AltContent: textbox (Clear hole)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner edge)][AltContent: arrow][AltContent: textbox (Outer edge)][AltContent: arrow][AltContent: textbox (Inner side conical surface)][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    420
    475
    media_image1.png
    Greyscale

However, Ma does not specifically teach inner side conical surface comprising a plurality of toothed structures and wherein: each of the toothed structures comprises a tooth peak and a tooth valley, the tooth peak and the tooth valley are both disposed on the inner edge, and the tooth peak extends in a direction from the inner edge toward the outer edge to form a convex strip.
In the same field of endeavor, Lin teaches a lens barrel (at least Fig. 1C: 110) comprising an inner side surface (see annotated figure below) and wherein the inner side surface (see annotated figure below) comprising a plurality of toothed structures (140 and 115) and wherein: each of the toothed structures (140 and 115) comprises a tooth peak (see annotated figure below) and a tooth valley (see annotated figure below), the tooth peak (see annotated figure below) and the tooth valley (see annotated figure below) are both disposed on the inner edge, and the tooth peak extends in a direction from the inner edge toward the outer edge to form a convex strip  (see annotated figure below) Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens barrel of Ma by utilizing the claimed plurality of structured as taught by Lin in order to effectively prevent the generation of stray light and thereby enhance the quality of the image captured by the imaging lens mounted in the lens barrel. 
[AltContent: arrow][AltContent: textbox (Convex strip)][AltContent: arrow][AltContent: textbox (Tooth valley)][AltContent: textbox (Tooth peak)][AltContent: arrow][AltContent: textbox (Inner side surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner edge)][AltContent: textbox (Outer edge)][AltContent: arrow][AltContent: textbox (Outer edge)][AltContent: arrow][AltContent: textbox (Inner edge)][AltContent: arrow]
    PNG
    media_image2.png
    783
    646
    media_image2.png
    Greyscale

Regarding claim 2, the combination of Ma and Lin teaches the lens barrel as claimed in claim 1, and Ma further teaches wherein the clear hole formed by the inner edge is a minimum clear hole in the lens barrel, and a vertical distance from any point on the inner edge to the optical axis is smaller than a vertical distance from any point on the lens barrel not on the inner edge to the optical axis (as shown in the Figure above, the clear hole between the two inner edge is the smaller in size/diameter).
Claims 3, 4, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Lin as applied to claim 1 above, and further in view of Liang US 2021/0088746.
Regarding claim 3, the combination of Ma and Lin teaches the lens barrel as claimed in claim 1, except for wherein a width of each of the convex strips gradually increases toward the outer edge.
In the same field of endeavor, Liang teaches a lens barrel (Fig. 1: 11), comprising a plurality of toothed structured (Fig. 3: 13 and 12), wherein: each of the toothed structures (13) comprises a tooth peak (Fig. 8: 132) and a tooth valley (Fig. 8: 131), the tooth peak (132) and the tooth valley (131) are both disposed on the inner edge, and the tooth peak extends in a direction from the inner edge toward the outer edge to form a convex strip (see Fig. 8) and wherein a width of each of the convex strips gradually increases toward the outer edge (as shown in Figs. 7, 8, 9, 10 and para [0030]: the width of the convex strips increase from the inner edge to the outer edge). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toothed structure of Liang in combination of Mo by utilizing the claimed convex strips in order to effectively prevent the generation of the stray light by the lens barrel.
Regarding claim 4, the combination of Ma and Lin teaches the lens barrel as claimed in claim 1, except for wherein an interval of each of the convex strips gradually decreases toward the outer edge.
In the same field of endeavor, Liang teaches a lens barrel (Fig. 1: 11), comprising a plurality of toothed structured (Fig. 3: 13 and 12), wherein: each of the toothed structures (13) comprises a tooth peak (Fig. 8: 132) and a tooth valley (Fig. 8: 131), the tooth peak (132) and the tooth valley (131) are both disposed on the inner edge, and the tooth peak extends in a direction from the inner edge toward the outer edge to form a convex strip (see Fig. 8) and wherein an interval of each of the convex strips gradually decreases toward the outer edge (see Fig. 8). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toothed structure of Liang in combination of Mo by utilizing the claimed convex strips in order to effectively prevent the generation of the stray light by the lens barrel.
Regarding claim 10, the combination of Ma and Lin teaches the lens barrel as claimed in claim 1, except for wherein a vertical reference plane passing through the convex strips and perpendicular to the direction in which the convex strips extend is defined, and a cross-section of each of the convex strips defined by the vertical reference plane is a rectangle-like cross-section.
In the same field of endeavor, Liang teaches a lens barrel (Fig. 1: 11), comprising a plurality of toothed structured (Fig. 3: 13 and 12), wherein: each of the toothed structures (13) comprises a tooth peak (Fig. 8: 132) and a tooth valley (Fig. 8: 131), the tooth peak (132) and the tooth valley (131) are both disposed on the inner edge, and the tooth peak extends in a direction from the inner edge toward the outer edge to form a convex strip (see Fig. 8), and Liang further teaches that the shape of the convex strips is trapezoid-like cross section (para [0036]) or it can be any other shapes (para [0036]). Similarly, it is noted that the specification fails to provide teachings about the criticality of having holes with a rectangle-like cross-section, as claimed in the instant application.
Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the convex strip disclosed by Liang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular convex strip claimed by applicant is nothing more than one of numerous convex strips shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 12, the combination of Ma and Lin teaches the lens barrel as claimed in claim 1, except for wherein a vertical reference plane passing through the convex strips and perpendicular to the direction in which the convex strips extend is defined, and a cross-section of each of the convex strips defined by the vertical reference plane is a triangle-like cross-section.
In the same field of endeavor, Liang teaches a lens barrel (Fig. 1: 11), comprising a plurality of toothed structured (Fig. 3: 13 and 12), wherein: each of the toothed structures (13) comprises a tooth peak (Fig. 8: 132) and a tooth valley (Fig. 8: 131), the tooth peak (132) and the tooth valley (131) are both disposed on the inner edge, and the tooth peak extends in a direction from the inner edge toward the outer edge to form a convex strip (see Fig. 8), and Liang further teaches that the shape of the convex strips is trapezoid-like cross section (para [0036]) or it can be any other shapes (para [0036]). Similarly, it is noted that the specification fails to provide teachings about the criticality of having holes with a triangle-like cross-section, as claimed in the instant application.
Therefore, absent any criticality, this limitation is only considered to be an obvious modification of the convex strip disclosed by Liang as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular convex strip claimed by applicant is nothing more than one of numerous convex strips shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 13, the combination of Ma and Lin teaches the lens barrel as claimed in claim 1, except for wherein a vertical reference plane passing through the convex strips and perpendicular to the direction in which the convex strips extend is defined, and a cross-section of each of the convex strips defined by the vertical reference plane is a trapezoid-like cross-section.
In the same field of endeavor, Liang teaches a lens barrel (Fig. 1: 11), comprising a plurality of toothed structured (Fig. 3: 13 and 12), wherein: each of the toothed structures (13) comprises a tooth peak (Fig. 8: 132) and a tooth valley (Fig. 8: 131), the tooth peak (132) and the tooth valley (131) are both disposed on the inner edge, and the tooth peak extends in a direction from the inner edge toward the outer edge to form a convex strip (see Fig. 8) and wherein a vertical reference plane passing through the convex strips and perpendicular to the direction in which the convex strips extend is defined, and a cross-section of each of the convex strips defined by the vertical reference plane is a trapezoid-like cross-section (para [0034]: teaches that the toothed structure having a trapezoid shape). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toothed structure of Liang in combination of Mo by utilizing the claimed convex strips shape in order to effectively prevent the generation of the stray light by the lens barrel.
Allowable Subject Matter
Claims 5-9, 11 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the lens barrel as claimed in claim 1, wherein the outer surface further comprises a front-end conical surface, the front-end conical surface of the outer surface is connected with the inner side conical surface of the inner surface, and a reference plane comprising the optical axis is defined, wherein: 
a front end extending line of a front end sectional line of the front-end conical surface defined by the reference plane and the optical axis define a front end included angle, and the front end included angle satisfies a condition as follows:
5o≤ θf ≤70o
wherein θf represents the front end included angle.
Regarding claim 6, the lens barrel as claimed in claim 1, wherein a reference plane comprising the optical axis is defined, wherein: an inner side extending line of an inner side sectional line of the inner side conical surface defined by the reference plane and the optical axis define an inner side included angle, and the inner side included angle satisfies a condition as follows:
20o≤ θi ≤90o
wherein θi represents the inner side included angle.
Regarding claim 7, the lens barrel as claimed in claim 1, wherein a reference plane comprising the optical axis is defined, the outer surface further comprises a front-end conical surface, and a front end sectional line of the front-end conical surface defined by the reference plane and an inner side sectional line of the inner side conical surface defined by the reference plane define a front end inner side included angle, wherein the front-end-and-inner-side included angle satisfies a condition as follows: 
θfi ≥40°, 
wherein θfi represents the front-end-and-inner-side included angle.
Regarding claim 8, the lens barrel as claimed in claim 1, wherein the tooth valley extends in the direction from the inner edge toward the outer edge to form a recess relative to the convex strip, a vertical reference plane passing through the convex strips and the recesses and perpendicular to the direction in which the convex strips extend is defined, and 
in the vertical reference plane, 
a distance is present between a top surface center of a cross-section of each of the convex strips and a center of the corresponding and adjacent recess, and the lens barrel satisfies a condition as follows:
Dh ≥ 2µm,
wherein Dh represents a projection amount of the distance along a normal direction of the inner side conical surface.
Regarding claim 9, the lens barrel as claimed in claim 1, wherein the tooth valley extends in the direction from the inner edge toward the outer edge to form a recess relative to the convex strip, a vertical reference plane passing through the convex strips and the recesses and perpendicular to the direction in which the convex strips extend is defined, and 
in the vertical reference plane, a distance is present between a top portion center of a cross-section of each of the convex strips and a center of the corresponding and adjacent recess, and the lens barrel satisfies a condition as follows: 
35 µm ≥ Dw ≥15 µm, 
wherein Dw represents a projection amount of the distance along a circumferential direction of the inner side conical surface.
Regarding claim 11, the lens barrel as claimed in claim 10, wherein the tooth valley extends in the direction from the inner edge toward the outer edge to form a recess relative to the convex strip, a vertical reference plane passing through the convex strips and the recesses and perpendicular to the direction in which the convex strips extend is defined, and 
in the vertical reference plane, the lens barrel satisfies conditions as follows: 
35 µm ≥ Wp ≥ 15 µm; and
25 µm ≥ Wr ≥ 5 µm
wherein Wp represents a width of each of the convex strips, and Wr represents a width of the recess.
Regarding claim 14, the lens barrel as claimed in claim 2, wherein a clear hole of the lens barrel closest to the object side is an object side clear hole, and the lens barrel further satisfies a condition as follows:
6.00 ≥Do/Dmin ≥ 1.05,
wherein Do represents a diameter of the object side clear hole, and Dmin represents a diameter of the minimum clear hole.
Regarding claim 15, the lens barrel as claimed in claim 2, wherein a clear hole of the lens barrel closest to the image side is an image side clear hole, and the lens barrel further satisfies a condition as follows: 
9.00 ≥ Di/Dmin ≥1.00, 
wherein Di represents a diameter of the image side clear hole, and Dmin represents a diameter of the minimum clear hole.
Regarding claim 16, the lens barrel as claimed in claim 2, wherein the lens barrel is adapted to mount an optical imaging lens comprising a plurality of lens elements, the lens elements are sequentially arranged from the object side to the image side, each of the lens elements has an object side surface facing toward the object side and allowing an imaging beam to pass through and an image side surface facing toward the image side and allowing the imaging beam to pass through, and the lens barrel further satisfies a condition as follows: 
3.10 ≥TL/ Dmin ≥0.60, 
wherein TL represents a distance on the optical axis from the object side surface of the lens element closest to the object side to the image side surface of the lens element closest to the image side, and Dmin is a diameter of the minimum clear hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai et al. (US 2020/0363603): Teaches tooth peak and tooth valley extending from the inner edge to the outer edge (see at least Fig. 1C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872